Case 2:20-cv-09281-PA-SK Document 27-1 Filed 05/28/21 Page 1 of 5 Page ID #:151




   1 SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
       A Limited Liability Partnership
   2   Including Professional Corporations
     GREGORY F. HURLEY, Cal. Bar No. 126791
   3 ghurley@sheppardmullin.com
     MICHAEL J. CHILLEEN, Cal. Bar No. 210704
   4 mchilleen@sheppardmullin.com
     650 Town Center Drive, 10th Floor
   5 Costa Mesa, California 92626-1993
     Telephone: 714.513.5100
   6 Facsimile: 714.513.5130
   7 Attorneys for Defendants,
     RALPHS GROCERY COMPANY and
   8 ALPHA BETA COMPANY
   9
 10
                                      UNITED STATES DISTRICT COURT
 11
                                  CENTRAL DISTRICT OF CALIFORNIA
 12
 13
       Antonio Fernandez,                             Case No. 2:20-cv-09281-PA-SK
 14                                                   Honorable Percy Anderson
                         Plaintiff,
 15
                v.                                    DEFENDANTS’ MEMORANDUM
 16                                                   OF POINTS & AUTHORITIES IN
    Ralphs Grocery Company, an Ohio
 17 Corporation; Alpha Beta Company, a                SUPPORT OF MOTION FOR
    California corporation                            SUMMARY JUDGMENT OR, IN
 18                                                   THE ALTERNATIVE, SUMMARY
                 Defendants.
 19                                                   ADJUDICATION
 20                                                   DATE:  June 28, 2021
 21                                                   TIME:  1:30 p.m.
                                                      CRTRM: 9A
 22
 23
 24
 25
                                                      Action Filed:      October 9, 2020
 26                                                   Trial Date:        None Set

 27
 28

       SMRH:4847-3676-4908.1       MEMORANDUM OF POINTS & AUTHORITIES IN SUPPORT OF MOTION FOR
                                SUMMARY JUDGMENT OR, IN THE ALTERNATIVE, SUMMARY ADJUDICATION
Case 2:20-cv-09281-PA-SK Document 27-1 Filed 05/28/21 Page 2 of 5 Page ID #:152




   1 I.         INTRODUCTION.
   2            Plaintiff Antonio Fernandez (“Plaintiff”) -- a serial litigant -- has brought this
   3 form lawsuit against Alpha Beta Company and Ralphs Grocery Company
   4 (“Defendants”) alleging that the Ralphs grocery store located at 2930 E. 4th Street,
   5 Long Beach, California violates the Americans with Disabilities Act (“ADA”)1. In
   6 particular, Plaintiff alleges that he could not access the restroom upstairs because the
   7 elevator/wheelchair lift was not working. The Court should grant Defendants’
   8 motion for summary judgment because the elevator has been fixed and is currently
   9 working. Thus, Plaintiff’s “elevator” claim should be dismissed as moot.
 10 II.         STATEMENT OF FACTS.
 11             A.       Plaintiff’s Allegations.
 12             Plaintiff is a professional litigant who has filed nearly 250 ADA lawsuits in
 13 the Central District as well as a myriad of others in state court. (List of Plaintiff’s
 14 ADA lawsuits, attached as Exhibit A to Chilleen Decl.). In this form lawsuit,
 15 Plaintiff alleges that the subject store violates the ADA/Unruh Act because he could
 16 not access the restroom upstairs because the elevator/wheelchair lift was not
 17 working. (Complaint ¶14).
 18 III.        ARGUMENT.
 19             A.       Plaintiff’s Prima Facie Case.
 20             In order to establish a prima facie case for injunctive relief under the ADA,
 21 Plaintiff must show that: (1) Plaintiff is a qualified individual with a disability; (2)
 22 Defendant owned, leased, or operated a place of public accommodation; (3) the
 23 place of public accommodation is currently in violation of one or more construction-
 24 related accessibility standards; and (4) the violations denied Plaintiff full and equal
 25 access to the place of public accommodation. See, e.g., Surrey v. TrueBeginnings,
 26
 27
       1
     The Court declined supplemental jurisdiction over Plaintiff’s California Unruh
 28 Civil Rights Act claim. (Docket 18).
                                           -1-
       SMRH:4847-3676-4908.1      MEMORANDUM OF POINTS & AUTHORITIES IN SUPPORT OF MOTION FOR
                               SUMMARY JUDGMENT OR, IN THE ALTERNATIVE, SUMMARY ADJUDICATION
Case 2:20-cv-09281-PA-SK Document 27-1 Filed 05/28/21 Page 3 of 5 Page ID #:153




   1 168 Cal.App.4th 414 (2009); Mundy v. Pro-Thro Enterprises, 192 Cal.App.4th
   2 Supp. 1 (2011); Reycraft v. Lee, 177 Cal.App.4th 1211 (2009); White v. Square,
   3 Inc., 7 Cal.5th 1019 (2019); Pickern v. Best Western Timber Cove Lodge Marina
   4 Resort 194 F.Supp.2d 1128, 1131 fn. 4 (E.D. Cal. 2002); Mannick v. Kaiser
   5 Foundation Health Plan, Inc., 2006 WL 2168877, *16 (N.D. Cal. 2006); Indep.
   6 Living Res. v. Oregon Arena Corp., 982 F.Supp. 698, 727 (D. Or. 1997).
   7            B.       Plaintiff’s Elevator/Wheelchair Lift Claim Is Moot.
   8                     1.    Legal Standard.
   9            Mootness is a jurisdictional defect that can be raised at any time by the parties
 10 or the court sua sponte.” Parr v. L&L Drive-Inn Restaurant, 96 F. Supp. 2d 1065,
 11 1087 (D. Haw. 2000). A case is moot “when the issues presented are no longer
 12 ‘live’ or the parties lack a legally cognizable interest in the outcome.” Clark v. City
 13 of Lakewood, 259 F.3d 996, 1011 (9th Cir. 2001). “The question is whether there
 14 can be any effective relief.” West v. Secretary of Dept. of Transp., 206 F.3d 920,
 15 925 (9th Cir. 2000). “Past exposure to illegal conduct does not in itself show a
 16 present case or controversy . . . if unaccompanied by any continuing, present
 17 adverse effects.” Renne v. Geary, 501 U.S. 312, 320-21 (1991). “This requisite
 18 ensures that the courts are able to grant effective relief, rather than rendering
 19 advisory opinions.” Medical Society of New Jersey v. Herr, 191 F. Supp. 2d 574,
 20 581 (D.N.J. 2002).
 21             It is well-established that a defendant’s remedial efforts will render a
 22 plaintiff’s access claims for injunctive relief moot:
 23                      “The only remedy available for a violation of the Americans
                         with Disabilities Act under a private right of action is injunctive
 24
                         relief. Accordingly, if no ADA violations exist at the time the
 25                      court is asked to provide injunctive relief, the ADA claim is
                         moot because there is no basis for relief and there is nothing for
 26
                         the court to order the facility to change.”
 27
 28
                                                      -2-
       SMRH:4847-3676-4908.1      MEMORANDUM OF POINTS & AUTHORITIES IN SUPPORT OF MOTION FOR
                               SUMMARY JUDGMENT OR, IN THE ALTERNATIVE, SUMMARY ADJUDICATION
Case 2:20-cv-09281-PA-SK Document 27-1 Filed 05/28/21 Page 4 of 5 Page ID #:154




   1 Gasper v. Marie Callender Pie Shops, 2006 U.S. Dist. LEXIS 96929, *4 (C.D. Cal.
   2 2006).
   3            For these reasons, courts routinely dismiss access claims as moot when
   4 defendants modify noncompliant items. See, e.g., Brother v. CPL Invts., Inc., 317 F.
   5 Supp. 2d 1358 (S.D. Fla. 2004) (holding that the defendant’s modifications to the
   6 hotel rendered the plaintiffs’ barrier claims moot); Grove v. De La Cruz, 407 F.
   7 Supp. 2d 1126, 1131 (C.D. Cal. 2005) (holding that the defendants’ modifications to
   8 the restroom rendered the plaintiff’s access claims moot); Martinez v. Longs Drug
   9 Stores Corp., 281 Fed.Appx. 712, *714, 2008 WL 2329712, *1 (9th Cir. Jun. 5,
 10 2008) (upholding district court’s dismissal of access claims as moot because the
 11 defendant had remedied all barriers); Pickern v. Best Western Timber Cove Lodge
 12 Marina Resort, 194 F. Supp. 2d 1128, 1130 (E.D. Cal. 2002) (“Plaintiff concedes, as
 13 she must, that defendants’ latest remedial efforts have rendered her ADA claim for
 14 injunctive relief moot.”); Wilson v. PFS, 2007 WL 2429391, **1-2 (S.D. Cal. 2007)
 15 (holding that the defendant’s modifications to its restaurant rendered the plaintiff’s
 16 access claims moot); Parr v. L&L Drive-Inn Restaurant, 96 F. Supp. 2d 1065, 1087
 17 (D. Haw. 2000) (dismissing plaintiff’s access claims as moot because alleged
 18 violations had been corrected); Troiano v. Supervisor of Elections in Palm Beach
 19 County, 382 F.3d 1276, 1286 (11th Cir. 2004) (holding that defendant county’s
 20 voluntary installation of audio devices in all voting precincts rendered the access
 21 class action by visually-impaired registered voters moot).
 22                      2.    The Elevator/Wheelchair Lift Is Currently Working.
 23             Defendants had to order multiple custom parts to fix the elevator/wheelchair
 24 lift. The elevator/wheelchair lift has been fixed and is currently working. [SUMF
 25 1] (McKinney Decl. ¶2). Thus, Plaintiff’s ADA claim should be dismissed as moot.
 26
 27
 28
                                                   -3-
       SMRH:4847-3676-4908.1      MEMORANDUM OF POINTS & AUTHORITIES IN SUPPORT OF MOTION FOR
                               SUMMARY JUDGMENT OR, IN THE ALTERNATIVE, SUMMARY ADJUDICATION
Case 2:20-cv-09281-PA-SK Document 27-1 Filed 05/28/21 Page 5 of 5 Page ID #:155




   1 IV.        CONCLUSION.
   2            For the above reasons, Defendants respectfully request that the Court grant
   3 Defendant’s motion for summary judgment and dismiss Plaintiff’s lawsuit in its
   4 entirety.
   5 Dated: May 28, 2021
   6                                     SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
   7
   8
                                         By              /s/ Michael J. Chilleen
   9                                                    GREGORY F. HURLEY
 10                                                    MICHAEL J. CHILLEEN
                                                        Attorneys for Defendants,
 11                                             RALPHS GROCERY COMPANY and ALPHA
 12                                                        BETA COMPANY
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                   -4-
       SMRH:4847-3676-4908.1      MEMORANDUM OF POINTS & AUTHORITIES IN SUPPORT OF MOTION FOR
                               SUMMARY JUDGMENT OR, IN THE ALTERNATIVE, SUMMARY ADJUDICATION
